DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 11 and 17 are in independent form. 
	Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting.
Claims 1-20 are rejected under 35 U.S.C. 103.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. US 20200401593 A1 and claims 1-20 of copending Application US 20200065342 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6, 7, 9, 11, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI; Kas et al. (US 20180032620 A1) [Kasravi] in view CHRISTIAN; STACEY MICHELLE et al. (US 20180268080 A1) [Christian].

	Regarding claims 1, 11 and 17, Kasravi discloses, a system comprising: a processing system; and one or more computer-readable storage media storing instructions that are executable by the processing system (The method 100 is performed by a processor of a computing device. The method 100 may therefore be implemented as computer-executable code of a computer program that the processor executes to perform the method 100 ¶ [0015]) to implement: 
an insight engine module to aggregate a set of data based on a query term, the set of data including multiple data records that each correlate to the query term (providing search results based on the query terms/keywords  ¶ [0037]-[0038]. Also see ¶ [0035]-[0036]); 
inspect the set of data records to identify a second attribute of the set of data records that represents a contextual qualifier for the first attribute and that has values that differ among two or more subsets of the set of data records (However, such techniques are unhelpful if the users have not performed any related prior searches. For example, if the employment lawyer has not entered prior search queries relevant to unions, then the search engine may not be able to determine that the search query “unionized” should be evaluated in the context of trade unions. Similarly, if the chemist has not entered prior search queries relevant to ions, then the search engine may not be able to determine that the search query “unionized” should be evaluated in this context. This problem is further exacerbated if the user's search patterns change over time in response to changing interests or professional assignments ¶ [0012]. Also see ¶ [0016], [0017], [0036], [0037]); 
an output module to generate a query result by aggregating content that conveys the individual subsets of the data records; and cause the query result to be output (FIG. 4 is a flowchart of an example method for performing a search using a personalized profile of a user to acquire more relevant search results, by modifying a search query using contextual keywords of the user's personalized profile ¶ [0004]. Also see ¶ [0010], [0011], [0013], [0014])
However Kasravi does not explicitly facilitate a differentiator module to: identify a set of the data records that has a common value for a first attribute of the set of data records; generate different individual subsets of the set of data records including to, for each subset, identify one or more data records of the set of data records that share a common value for the second attribute, and generate the subset to include the one or more data records that share the common value.
Christian discloses, a differentiator module to: identify a set of the data records that has a common value for a first attribute of the set of data records (wherein the compressed data structure includes an aggregated dataset and a calculated dataset, wherein the aggregated dataset contains aggregated observations for the plurality of records having common values for one or more selected dimension variables ¶ [0006]. Also see [0007], [0008], [0010]);
generate different individual subsets of the set of data records including to, for each subset, identify one or more data records of the set of data records that share a common value for the second attribute, and generate the subset to include the one or more data records that share the common value (At block 1506, an initial aggregated dataset can be generated based on a selected dimension variable and the data subset. The initial aggregated dataset can be generated by aggregating respective observations for each of the records in the data subset that share a common value for the selected dimension variable. In some cases, each record of the data subset may have a unique value for the selected dimension variable in the data subset, in which case the initial aggregated dataset may be identical or similar to the data subset itself ¶ [0182]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Christian’s system would have allowed Kasravi to facilitate a differentiator module to: identify a set of the data records that has a common value for a first attribute of the set of data records; generate different individual subsets of the set of data records including to, for each subset, identify one or more data records of the set of data records that share a common value for the second attribute, and generate the subset to include the one or more data records that share the common value. The motivation to combine is apparent in the Kasravi’s reference, because there is a need to improve the demand and usefulness of fast, on-demand ad-hoc analysis.

Regarding claim 2, the combination of Kasravi and Christian discloses, wherein the second attribute comprises an environmental qualifier for the first attribute, and the values for the environmental qualifier describe different environments for the first attribute (Christian: Computing environment 114 ¶ [0055]-[0060]).

Regarding claims 3 and 13, the combination of Kasravi and Christian discloses, wherein the query term is based on a query associated with a particular user profile, and wherein the differentiator module is further implemented to: retrieve anecdotal data for the user profile that describes a previous user interaction with a data set; and correlate, utilizing the anecdotal data, the first attribute of the set of the data records to the second attribute of the set of the data records (Kasravi: In example implementations, a personalized profile of a user is generated from at least a contextual information source regarding the user other than prior search queries from the user. An information store is searched using a search query that is modified based on the personalized profile of the user that has been generated [Abstract]. Also see ¶ [0002]-[0006], [0013], [0019], [0035], [0036]).

Regarding claim 6, the combination of Kasravi and Christian discloses, wherein to identify the one or more data records of the set of data records that share a common value for the second attribute includes implementing the differentiator module to: compare differing value representations of the second attribute for two or more data records of the set of data records utilizing an equivalency criterion to determine that the differing values representations correspond to a common value; and generate a particular subset of the individual subsets of the set of data records to include the two or more data records (Christian: wherein the compressed data structure includes an aggregated dataset and a calculated dataset, wherein the aggregated dataset contains aggregated observations for the plurality of records having common values for one or more selected dimension variables ¶ [0006]. Also see [0007], [0008], [0010], [0182]).

Regarding claim 7, the combination of Kasravi and Christian discloses, wherein to identify the second attribute of the set of data records includes implementing the differentiator module to: determine that multiple different attributes of the set of data records represent contextual qualifiers for the first attribute; output identifiers for the multiple different attributes and a request to select a particular attribute from the multiple different attributes; and receive a selection of the second attribute from the multiple different attributes (Kasravi: However, such techniques are unhelpful if the users have not performed any related prior searches. For example, if the employment lawyer has not entered prior search queries relevant to unions, then the search engine may not be able to determine that the search query “unionized” should be evaluated in the context of trade unions. Similarly, if the chemist has not entered prior search queries relevant to ions, then the search engine may not be able to determine that the search query “unionized” should be evaluated in this context. This problem is further exacerbated if the user's search patterns change over time in response to changing interests or professional assignments ¶ [0012]. Also see ¶ [0016], [0017], [0036], [0037]).

Regarding claims 9 and 16, the combination of Kasravi and Christian discloses, further comprising a phaser module to: determine a set of query contexts for the query term and generate a set of search phases based on the set of query contexts; and determine a further query context for the first attribute of the set of the data records and generate a further search phase based on the further query context, wherein: the insight engine module is implemented to execute the set of search phases to aggregate the set of data, and the differentiator module is implemented to execute the further search phase on the set of data records to identify the second attribute of the set of the data records (Kasravi: However, such techniques are unhelpful if the users have not performed any related prior searches. For example, if the employment lawyer has not entered prior search queries relevant to unions, then the search engine may not be able to determine that the search query “unionized” should be evaluated in the context of trade unions. Similarly, if the chemist has not entered prior search queries relevant to ions, then the search engine may not be able to determine that the search query “unionized” should be evaluated in this context. This problem is further exacerbated if the user's search patterns change over time in response to changing interests or professional assignments ¶ [0012]. Also see ¶ [0016], [0017], [0036], [0037]).


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view CHRISTIAN in view of Kelsey; William David et al. (US 9201905 B1) [Kelsey].

Regarding claims 4 and 19, the combination of Kasravi and Christian teaches all the elements of claim 1.
However neither Kasravi nor Christian explicitly facilitates wherein the first attribute corresponds to a first data type of the set of the data records, and wherein the differentiator module is further implemented to: identify an entity-relationship model that identifies associations between data types included in the set of the data records; and compare the first attribute to the entity-relationship model to identify the second attribute, the second attribute corresponding to a second data type of the set of the data records.
 Kelsey discloses, wherein the first attribute corresponds to a first data type of the set of the data records, and wherein the differentiator module is further implemented to: identify an entity-relationship model that identifies associations between data types included in the set of the data records; and compare the first attribute to the entity-relationship model to identify the second attribute, the second attribute corresponding to a second data type of the set of the data records (the canonical model manager includes a number of models used to identify relationships between types of information within the number of resources and the query. The context manager is configured to manage the context of the query and the relationships identified by the canonical model manager to position the number of resources for access by the knowledge manager [Abstract]. Also see [col. 6, ll. 12-19]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Kelsey’s system would have allowed Kasravi and Christian to facilitate wherein the first attribute corresponds to a first data type of the set of the data records, and wherein the differentiator module is further implemented to: identify an entity-relationship model that identifies associations between data types included in the set of the data records; and compare the first attribute to the entity-relationship model to identify the second attribute, the second attribute corresponding to a second data type of the set of the data records. The motivation to combine is apparent in the Kasravi and Christian’s reference, because it is advantageous to improve the method and apparatus that takes into account the relationships between data, the ambiguity of meaning, and the growing volume of information, as well as possibly other issues.


Claims 5, 8, 10, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view CHRISTIAN in view of Rais Ghasem; Mohsen et al. (US 20170060868 A1) [Rais Ghasem].

Regarding claims 5 and 20, the combination of Kasravi and Christian discloses, wherein the differentiator module is further implemented to: inspect the set of the data records to identify a third attribute of the set of the data records that represents a further contextual qualifier for the first attribute of the set of the data records, the third attribute having values that different among two or more further subsets of the set of data records (Kasravi: However, such techniques are unhelpful if the users have not performed any related prior searches. For example, if the employment lawyer has not entered prior search queries relevant to unions, then the search engine may not be able to determine that the search query “unionized” should be evaluated in the context of trade unions. Similarly, if the chemist has not entered prior search queries relevant to ions, then the search engine may not be able to determine that the search query “unionized” should be evaluated in this context. This problem is further exacerbated if the user's search patterns change over time in response to changing interests or professional assignments ¶ [0012]. Also see ¶ [0016], [0017], [0036], [0037]).
However neither Kasravi nor Christian explicitly facilitates determine that grouping the set of the data records into different subsets based on the values for the third attribute violates a query intent parameter for the query term; and prevent grouping the set of the data records into different subsets based on the values for the third attribute in response to determining that the grouping violates the query intent parameter for the query term.
Rasi Ghasem discloses, determine that grouping the set of the data records into different subsets based on the values for the third attribute violates a query intent parameter for the query term; and prevent grouping the set of the data records into different subsets based on the values for the third attribute in response to determining that the grouping violates the query intent parameter for the query term (The method further includes grouping the data sets into one or more query domains based at least in part on one or more relationships among the data sets [Abstract], ¶ [0005], [0037], [0054]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Rais Ghasem’s system would have allowed Kasravi and Christian to facilitate determine that grouping the set of the data records into different subsets based on the values for the third attribute violates a query intent parameter for the query term; and prevent grouping the set of the data records into different subsets based on the values for the third attribute in response to determining that the grouping violates the query intent parameter for the query term. The motivation to combine is apparent in the Kasravi and Christian’s reference, because it is advantageous to improve business intelligence systems, and more particularly, business intelligence analytics systems.

Regarding claims 8, 15, 18, the combination of Kasravi, Christian and Rais Ghasem discloses, wherein to identify the second attribute of the set of data records includes implementing the differentiator module to: identify a drill path that includes data describing a relationship between the first attribute and multiple other attributes of the set of the data records; traverse the drill path and for each attribute encountered, compare attribute values for the attribute; and identify the second attribute of the set of the data records in response to identifying two or more differing values for the second attribute (Rais Ghasem: Data tables 131-137 may be from relational databases and other data sources implemented in a star schema that includes tables and columns or, generally speaking, entities and attributes. Data tables 131-137 have many relationships to each other, such as by either exported key relationships or other ways depending on the data source implementation or vendor ¶ [0042]. In order to determine what relations are needed to execute a query that references columns from tables 131, 132, 133, and 135, there are several possible join relationship paths from which natural language query management system 22 may select. In order to decide which joins to use, natural language query management system 22 may evaluate how the data columns will be used ¶ [0043]. Also see ¶ [0045], [0052]).

Regarding claim 10, the combination of Kasravi, Christian and Rais Ghasem discloses, wherein to identify the second attribute of the set of data records comprises implementing the differentiator module to: input attributes of the set of the data records into a machine learning model trained using training data generated from attribute relationships defined from a different set of data records; receive output from the machine learning model identifying multiple candidate attributes from the set of the data records; iteratively evaluate the candidate attributes by comparing attribute values for the candidate attributes; and identify the second attribute of the set of the data records in response to identifying two or more differing values for the second attribute (Rais Ghasem: Natural language query management system 22 may also determine that none of the only two concepts identified in the natural language query (via NLP and semantic processing) correspond with any of the extant fact tables as defined by the relationship cardinalities. Natural language query management system 22 may instead determine that each of the only two concepts identified in the natural language query are in many-to-one relationship (respectively) with each of the fact tables in data collection 38Y, i.e., sales table 141 and inventory table 147 ¶ [0049])


Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of Christian in view IMBRUCE; Doug et al. (US 20170193107 A1) [Imbruce].

Regarding claim 12, the combination of Kasravi and Christian teaches all the elements of claim 11.
However neither Kasravi nor Christian explicitly facilitates wherein the anecdotal data describes a user interaction with a different set of data to sort the different data set based on one or more attributes of the different data set, and wherein the second attribute of the set of the data records corresponds to the one or more attributes of the different set of data.
Imbruce discloses, wherein the anecdotal data describes a user interaction with a different set of data to sort the different data set based on one or more attributes of the different data set, and wherein the second attribute of the set of the data records corresponds to the one or more attributes of the different set of data (A personalized profile is loosely defined; it can be created/identified based any information/preference/interests/tendency/trend in activities that are associated with a user. In some embodiments, the personalized profile includes search preferences of the user; e.g., created by tracking the search activities of the user; by providing the means/user interface for the user to enter such information; by tracking the user's interest list on a website such as Yahoo!, Facebook, Google, Twitter, or Tumblr; or by importing an existing preference profile of the user from on a website such as Yahoo!, Facebook, Google, Twitter, or Tumblr. In some embodiments, the personalized profile includes one or more search results from the user. In some embodiments, the personalized profile includes one or more people, one or more topics, or one or more events, associated with the user; for example, the list of people the user follows on Twitter ¶ [0096], [0100]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Imbruce’s system would have allowed Kasravi and Christian to facilitate wherein the anecdotal data describes a user interaction with a different set of data to sort the different data set based on one or more attributes of the different data set, and wherein the second attribute of the set of the data records corresponds to the one or more attributes of the different set of data. The motivation to combine is apparent in the Kasravi and Christian’s reference, because it is advantageous to improve computer networking searches, and, more particularly, associated systems and methods, such as processing search information, providing interactive search results, and search integration. In particular, provided herein are mixed-media modules with targeted content (e.g., news or advertisement) for a specific user.

Regarding claim 14, the combination of Kasravi, Christian and Imbruce discloses, wherein the query term is based on a query associated with the user profile and the anecdotal data is based on user feedback regarding subsets of data records generated for a previous user query associated with the user profile, and wherein the second attribute is identified based at least in part on the user feedback (A personalized profile is loosely defined; it can be created/identified based any information/preference/interests/tendency/trend in activities that are associated with a user. In some embodiments, the personalized profile includes search preferences of the user; e.g., created by tracking the search activities of the user; by providing the means/user interface for the user to enter such information; by tracking the user's interest list on a website such as Yahoo!, Facebook, Google, Twitter, or Tumblr; or by importing an existing preference profile of the user from on a website such as Yahoo!, Facebook, Google, Twitter, or Tumblr. In some embodiments, the personalized profile includes one or more search results from the user. In some embodiments, the personalized profile includes one or more people, one or more topics, or one or more events, associated with the user; for example, the list of people the user follows on Twitter ¶ [0096], [0100]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/27/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154